                                                              Case 2:20-cv-01544-JCM-VCF Document 14 Filed 11/17/20 Page 1 of 9



                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No.: 6375
                                                          2   VICTORIA L. NEAL, ESQ.
                                                          3   Nevada Bar No.: 13382
                                                              KEMP & KEMP
                                                          4   7435 W. Azure Drive, Suite 110
                                                              Las Vegas, NV 89130
                                                          5   702-258-1183 ph /702-258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          6   vneal@kemp-attorneys.com
                                                          7
                                                              Attorneys for Plaintiff
                                                          8   Natalie Ruisi

                                                          9
                                                              UNITED STATES DISTRICT COURT
                                                         10
                                                              DISTRICT OF NEVADA
                                                         11

                                                         12    NATALIE RUISI,                                      Case No.: 2:20-cv-01544-JCM-VCF
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13                              Plaintiff,                MOTION FOR LEAVE TO AMEND
                    7435 W. Azure Drive, Suite 110




                                                                                                                   COMPLAINT TO ADD AS DEFENDANTS
                     LAS VEGAS, NEVADA 89130




                                                               vs.
KEMP & KEMP




                                                         14                                                        ARAMARK CAMPUS, LLC, ARAMARK
                         ATTORNEYS AT LAW




                                                               ARAMARK            SPORTS          AND              EDUCATIONAL     GROUP,    LLC,
                                                         15                                                        ARAMARK EDUCATIONAL SERVICE,
                                                               ENTERTAINMENT SERVICES, LLC, a
                                                         16    Foreign Limited Liability Company; ROE              LLC,  ARAMARK     SPORTS   AND
                                                               Business Organizations I-X; and DOE                 ENTERTAINMENT GROUP, LLC, AND
                                                         17    INDIVIDUALS I-X, Inclusive,                         ARAMARK SERVICES, INC.

                                                         18
                                                                                          Defendants.
                                                         19
                                                                     Plaintiff NATALIE RUISI, by and through her undersigned counsel of record, hereby moves
                                                         20
                                                              this Honorable Court for Leave To Add As Defendants Aramark Campus, LLC, Aramark
                                                         21
                                                              Educational Group, LLC, Aramark Educational Services, LLC, Aramark Sport and Entertainment
                                                         22

                                                         23   Group, LLC and Aramark Services. This Motion is made pursuant to Fed. R. Civ. P. 15(a) and

                                                         24   supported by the following Memorandum of Points and Authorities, the pleadings and papers on file
                                                         25   herein, and any oral argument at the time of hearing on this matter, if any.
                                                         26
                                                              …
                                                         27

                                                         28                                                    1
                                                              Case 2:20-cv-01544-JCM-VCF Document 14 Filed 11/17/20 Page 2 of 9



                                                          1                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                          2       I. RELEVANT FACTUAL AND PROCEDURAL BACKGROUND.
                                                          3
                                                                       On May 6, 2020, Plaintiff filed suit in Clark County District Court, Case No. A-20-814688-
                                                          4
                                                              C. ECF No. 1, Ex. 1 - Petition for Removal. On July 21, 2020, Defendant was served with
                                                          5
                                                              process. On August 18, 2020, Defendant answered. Plaintiff was not served with Defendant’s
                                                          6

                                                          7   Answer.1 On August 20, 2020, Defendant removed to Federal court. Id. Defendant’s Answer was not

                                                          8   included in the removal documents. Id. In a phone call on September 10, 2020, discussing other

                                                          9   issues, Plaintiff’s counsel informed Defense counsel that she had not been served with Defendant’s
                                                         10   Answer and that it was not included in the removal documents. Defense counsel provided a copy of
                                                         11
                                                              the Answer. 2 Exhibit 1 - Answer; Exhibit 2 – Emails between Counsel. Defendant states in its
                                                         12
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              Answer that Aramark Sports and Entertainment, LLC is not the correct Defendant, but rather
                                                         13
                    7435 W. Azure Drive, Suite 110
                     LAS VEGAS, NEVADA 89130




                                                              Aramark Campus, LLC is the correct Defendant. Ex. 1, p 1. The Answer was signed by Defense
KEMP & KEMP




                                                         14
                         ATTORNEYS AT LAW




                                                         15   counsel as “Attorneys for Defendant, ARAMARK CAMPUS, LLC (i/s/h/a “Aramark Sports and

                                                         16   Entertainment Services, LLC”)” Id. at p 16.

                                                         17            Defendant’s Certificate of Interested Parties states:
                                                         18
                                                                                Pursuant to Federal Rule of Civil Procedure 7.1 and LR 7.1-1, Defendant,
                                                         19                     ARAMARK CAMPUS, LLC (incorrectly sued herein as “Aramark Sports
                                                                                and Entertainment Services, LLC”) makes the following disclosure:
                                                         20
                                                                                The undersigned counsel of record for Defendant, certifies that the following
                                                         21                     have an interest in the outcome of this case:
                                                         22
                                                                                There are no known interested parties other than those participating in the
                                                         23                     case.

                                                         24   ECF No. 2. Defense counsel again signed the document indicating she was the Attorney for
                                                         25   Defendant, Aramark Campus, LLC. Id.
                                                         26
                                                         27   1 It is possible when filing the Answer in State court, Defendant only selected “file” and not “file and serve.”
                                                              2 To date, Defendant has not filed its Answer with this Court.
                                                         28                                                              2
                                                              Case 2:20-cv-01544-JCM-VCF Document 14 Filed 11/17/20 Page 3 of 9



                                                          1            Although ordered by Judge Mahan to file a Statement Regarding Removal no later than 15
                                                          2   days from the date of his order, Defendant failed to do so. ECF No. 4. The date of the order was
                                                          3
                                                              August 21, 2020. Defendant still has not filed its Statement Regarding Removal.
                                                          4
                                                                    On Friday, September 11, 2020, the parties held a Rule 26(f) conference and, thereafter,
                                                          5
                                                              submitted a Stipulated Discovery Plan and Scheduling Order which was approved by the Court on
                                                          6

                                                          7   September 15, 2020. ECF No. 9. Defense counsel signed as representing Aramark Campus, LLC.

                                                          8   Id.

                                                          9            On September 16, 2020, Plaintiff served her first sets of Interrogatories on Defendant
                                                         10   Aramark Sport and Entertainment, LLC. Exhibit 3. Interrogatory number 2 queried:
                                                         11

                                                         12                    If Defendant contends that the wrong entity is named as the defendant in this
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                               matter, state all facts supporting that contention.
                                                         13
                    7435 W. Azure Drive, Suite 110
                     LAS VEGAS, NEVADA 89130




                                                              Id. at p 5.
KEMP & KEMP




                                                         14
                         ATTORNEYS AT LAW




                                                         15            Defendant requested and was granted an extension of time of one week, until October 26,

                                                         16   2020, to respond. Exhibit 4, p 3. Plaintiff made Defendant aware that there was a need for the

                                                         17   responses as soon as possible in the event the complaint needed to be amended. Id. On October 19,
                                                         18
                                                              2020, Defendant requested another extension of time until November 6, 2020. Id. at p 2. Plaintiff
                                                         19
                                                              granted the request. Id. at p 1.
                                                         20
                                                                       On November 6, 2020, Defendant provided its response to Interrogatory number 2, stating:
                                                         21
                                                                               RESPONSE             TO         INTERROGATORY                NO.         2:
                                                         22
                                                                               OBJECTION. This Interrogatory is overbroad and unduly burdensome as it
                                                         23                    requests “all facts” in support of the contention that “the wrong entity is
                                                                               named as the defendant in this matter.” Subject to and without waiving the
                                                         24                    foregoing objection, Defendant responds as follows: Defendant has filed an
                                                                               appearance in this matter as Aramark Campus, LLC i/s/h/a “Aramark Sports
                                                         25                    and Entertainment Services, LLC.” 3
                                                         26
                                                         27   3 The response will be the subject of a motion to compel. Given Defendant’s evasive and non-responsive answer it
                                                              may be necessary for Plaintiff to seek to amend again once the true identities are known.
                                                         28                                                           3
                                                              Case 2:20-cv-01544-JCM-VCF Document 14 Filed 11/17/20 Page 4 of 9



                                                          1   Exhibit 5, p 3. Stacy Detry signed the interrogatories listing Aramark as the Company. Id. at p 7.
                                                          2          On November 15, 2020, Plaintiff’s counsel drafted a Stipulation to Amend the Complaint to
                                                          3
                                                              add Aramark Campus, LLC, based on Defendant’s repeated representations regarding Aramark
                                                          4
                                                              Campus, LLC and its answer to interrogatory number 2. Exhibit 6. The Stipulation was circulated
                                                          5
                                                              to Defense counsel to discuss the following day during a meet and confer on Defendant’s insufficient
                                                          6

                                                          7   responses to Plaintiff’s requests for production of documents. Id.

                                                          8          Shockingly, during the meet and confer, Defense counsel remarked that she would have to

                                                          9   contact Defendant to determine if the correct party is Aramark Campus, LLC, and then discuss with
                                                         10   her client the Stipulation. Plaintiff memorialized these events in an email. Exhibit 7.
                                                         11
                                                                     Defense counsel assured Plaintiff she would be in touch no later than 12:00 p.m. on
                                                         12
                                                              November 17, 2020. At 12:15 p.m., Plaintiff’s counsel reached out to Defense counsel to ascertain if
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                    7435 W. Azure Drive, Suite 110
                     LAS VEGAS, NEVADA 89130




                                                              a decision had been made by the Defendant as to the Stipulation. Defense counsel represented she
KEMP & KEMP




                                                         14
                         ATTORNEYS AT LAW




                                                         15   would call back within an hour with a decision. At 2:51 p.m., Plaintiff’s counsel reached out again.

                                                         16   Defense counsel represented she had not contacted Defendant, was about to have a court call, and

                                                         17   would call back after. Defense counsel represented she would not oppose any motion for leave
                                                         18
                                                              to amend the complaint.
                                                         19
                                                                     At 4:45 p.m., Defense counsel called and informed Plaintiff’s counsel that she represents
                                                         20
                                                              Aramark Sports and Entertainment Services, LLC, but was answering on behalf of Aramark
                                                         21
                                                              Campus, LLC, but that she does not represent Aramark Campus, LLC. Furthermore, Defense
                                                         22

                                                         23   counsel has no idea how Aramark Campus, LLC is connected to Aramark Sports and Entertainment

                                                         24   Services, LLC. Allegedly now, maybe, Aramark Sports and Entertainment Services, LLC is the
                                                         25   correct defendant. Plaintiff’s counsel informed Defense counsel that she would have to name
                                                         26
                                                              additional entities given what was not be represented.
                                                         27

                                                         28                                                    4
                                                              Case 2:20-cv-01544-JCM-VCF Document 14 Filed 11/17/20 Page 5 of 9



                                                          1            According to a Clark County Business Record search, Aramark Sports and Entertainment
                                                          2   Services, LLC holds the business and liquor licenses for Monte Carlo R&C Park Theater. Exhibit 8.
                                                          3                                                                                       4
                                                              Plaintiff asks that the Court take judicial notice of these records.                    The events described in the
                                                          4
                                                              Complaint took place at the Park Theater where Plaintiff was a bartender. ECF No. 1, Exhibit 1 -
                                                          5
                                                              Complaint. Plaintiff’s W2’s indicate that Aramark Food and Supply Services is an agent for
                                                          6

                                                          7   Aramark Campus, LLC. Exhibit 11. Aramark Food and Supply Services is not registered with the

                                                          8   Nevada Secretary of State. Exhibit 9. Aramark Campus, LLC’s managing member is Aramark

                                                          9   Educational Services. Aramark Services, Inc. is the parent company of all the subsidiary Defendants.
                                                         10            Accordingly, Plaintiff now respectfully requests leave to amend the Complaint to add the
                                                         11
                                                              following parties as Defendants: ARAMARK CAMPUS, LLC, ARAMARK EDUCATIONAL
                                                         12
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              GROUP, LLC, ARAMARK SPORTS AND ENTERTAINMENT GROUP, LLC, AND ARAMARK
                                                         13
                    7435 W. Azure Drive, Suite 110
                     LAS VEGAS, NEVADA 89130




                                                              SERVICES, INC. Plaintiff’s [proposed] Amended Complaint is attached hereto as Exhibit 10.
KEMP & KEMP




                                                         14
                         ATTORNEYS AT LAW




                                                         15            The time to Amend the Pleadings and Add Parties has not passed as November 17, 2020 is

                                                         16   the deadline. ECF No. 9.

                                                         17       II. LEGAL ARGUMENT.
                                                         18
                                                                       A.       Leave To Amend Should Be Freely Granted.
                                                         19
                                                                       Federal Rule of Civil Procedure 15(a) provides that leave to amend “shall be freely given
                                                         20

                                                         21   when justice so requires.” The Supreme Court and the Court of Appeals for the Ninth Circuit

                                                         22   interpret this command of Rule 15(a) very liberally, in order to permit meritorious actions to go

                                                         23   forward, despite inadequacies in the pleadings. See Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227,
                                                         24

                                                         25   4 A court may take judicial notice of a fact “not subject to reasonable dispute in that it is ... capable of accurate and
                                                              ready determination by resort to sources whose accuracy cannot reasonably be questioned,” such as information on
                                                         26   government websites. Fed.R.Evid. 201; see, e.g., Daniels-Hall v. Nat'l Educ. Ass'n, 629 F.3d 992, 998-99 (9th
                                                              Cir.2010) (taking judicial notice of official information posted on a governmental website, the accuracy of which
                                                         27   was undisputed).

                                                         28                                                               5
                                                              Case 2:20-cv-01544-JCM-VCF Document 14 Filed 11/17/20 Page 6 of 9



                                                          1   230, 9 L.Ed.2d 222 (1962); Schlacter-Jones v. General Telephone of California, 936 F.2d 435, 443
                                                          2   (9th Cir.1991); United States v. Webb, 655 F.2d 977, 979 (9th Cir.1981). A significant body of
                                                          3
                                                              jurisprudence has developed in an attempt to define exactly when justice requires a court to grant
                                                          4
                                                              leave to amend. See Moore v. Kayport Package Exp., Inc., 885 F.2d 531, 538 (9th Cir.1989); Howey
                                                          5
                                                              v. U.S., 481 F.2d 1187, 1190 (9th Cir.1973); Komie v. Buehler Corp., 449 F.2d 644, 647-48 (9th
                                                          6

                                                          7   Cir.1971).

                                                          8          Courts commonly consider four factors when deciding whether to grant a motion for leave to

                                                          9   amend a complaint: (1) bad faith or dilatory motive on the part of the movant; (2) undue delay in
                                                         10   filing the motion; (3) prejudice to the opposing party; and (4) the futility of the proposed
                                                         11
                                                              amendment. Roth v. Marquez, 942 F.2d 617, 628 (9th Cir.1991) (citing DCD Programs v.
                                                         12
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              Leighton, 833 F.2d 183, 186 (9th Cir.1987)).
                                                         13
                    7435 W. Azure Drive, Suite 110
                     LAS VEGAS, NEVADA 89130




                                                                     The party opposing the motion for leave to amend a complaint bears the burden of showing
KEMP & KEMP




                                                         14
                         ATTORNEYS AT LAW




                                                         15   prejudice. DCD Programs, 833 F.2d at 187 (citing Beeck v. Aquaslide `N' Dive Corp., 562 F.2d 537,

                                                         16   540 (8th Cir.1977)).

                                                         17          Furthermore, leave to amend need not be granted if the proposed amended complaint would
                                                         18
                                                              be subject to dismissal. Moore v. Kayport Package Exp., Inc., 885 F.2d at 538 (citing Pan-Islamic
                                                         19
                                                              Trade Corp. v. Exxon Corp., 632 F.2d 539, 546 (5th Cir. 1980), cert. denied, 454 U.S. 927, 102 S.Ct.
                                                         20
                                                              427, 70 L.Ed.2d 236 (1981)); see also Johnson v. American Airlines, 834 F.2d 721 (9th
                                                         21
                                                              Cir.1987) (“courts have discretion to deny leave to amend a complaint for `futility', and futility
                                                         22

                                                         23   includes the inevitability of a claim's defeat on summary judgment"). A proposed amendment is

                                                         24   futile “if no set of facts can be proved under the amendment to the pleadings that would constitute a
                                                         25   valid and sufficient claim or defense.” Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th
                                                         26
                                                              Cir.1988).
                                                         27

                                                         28                                                    6
                                                              Case 2:20-cv-01544-JCM-VCF Document 14 Filed 11/17/20 Page 7 of 9



                                                          1          B.       There Are No Factors Present That Weigh Against Plaintiff In Determining If
                                                                              Leave to Amend Should Be Granted.
                                                          2

                                                          3          In the instant case, Plaintiff has been diligent in attempting to determine the name of the

                                                          4   correct defendant(s) including propounding an interrogatory as described above. Further, there has

                                                          5   been no undue delay in filing the Motion as Plaintiff was awaiting a decision from Defendant on the
                                                          6   proposed Stipulation. There is no prejudice to Aramark Campus, LLC as it has been answering as
                                                          7
                                                              the Defendant since its first appearance. Finally, Defense counsel represented Defendant would not
                                                          8
                                                              oppose the Motion.
                                                          9
                                                                     C.       Doe and Roe Defendants
                                                         10

                                                         11          The Complaint filed in State court includes pleading Doe and Roe defendants so that when the
                                                         12   true identities of the defendant(s) was known, Plaintiff could move to amend to allege the same. Doe”
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                    7435 W. Azure Drive, Suite 110




                                                              pleading is allowed in limited circumstances in federal court. Best Hires LLc v. GoDaddy Inc., Case
                     LAS VEGAS, NEVADA 89130
KEMP & KEMP




                                                         14
                         ATTORNEYS AT LAW




                                                              No. 2:18-cv-00148-JAD-CWH (D. Nev. Jan. 29, 2018)(citing Gillespie v. Civiletti, 629 F.2d 637, 642
                                                         15
                                                              (9th Cir. 1980) (allowing a plaintiff the “opportunity through discovery to identify the unknown
                                                         16

                                                         17   defendants, unless it is clear that discovery would not uncover the identities" in situations where the

                                                         18   “identity of the alleged defendants will not be known prior to the filing of a complaint”); see

                                                         19   also Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (holding that “the plaintiff should
                                                         20   be given an opportunity through discovery to identify the unknown defendants, unless it is clear that
                                                         21
                                                              discovery would not uncover the identities”). The circumstances describe herein should be sufficient
                                                         22
                                                              to allow Plaintiff to conduct discovery if necessary, to determine the identity of the correct
                                                         23
                                                              defendant(s).
                                                         24

                                                         25   …

                                                         26   …

                                                         27   …
                                                         28                                                     7
                                                              Case 2:20-cv-01544-JCM-VCF Document 14 Filed 11/17/20 Page 8 of 9



                                                          1          D.      Request To Extend Time In Which To Amend The Complaint
                                                          2          Given that the correct Defendant is unknown even to Defense counsel, and certain
                                                          3
                                                              misrepresentation have been made as to the true identity of the Defendant(s), Plaintiff respectfully
                                                          4
                                                              asks the Court grant her request to extend the time in which to amend the complaint once the true
                                                          5
                                                              identities of the Defendant(s) is known.
                                                          6

                                                          7      III. CONCLUSION.
                                                          8          In light of the foregoing facts and legal authority, Plaintiff respectfully requests that the
                                                          9
                                                              foregoing Motion for Leave to Amend be granted, and that Plaintiff be permitted to file her
                                                         10
                                                              [proposed] Amended Complaint, attached hereto as Exhibit 10. Plaintiff additionally request the
                                                         11
                                                              Court extend the time in which Plaintiff can amend if further amendment is necessary.
                                                         12
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13          Dated this 17th day of November 2020.
                    7435 W. Azure Drive, Suite 110
                     LAS VEGAS, NEVADA 89130
KEMP & KEMP




                                                         14
                         ATTORNEYS AT LAW




                                                                                                                /s/ Victoria L. Neal
                                                         15
                                                                                                              JAMES P. KEMP, ESQ.
                                                         16                                                   Nevada Bar No.: 6375
                                                                                                              VICTORIA L. NEAL, ESQ.
                                                         17                                                   Nevada Bar No.: 13382
                                                                                                              KEMP & KEMP
                                                         18                                                   7435 W. Azure Drive, Suite 110
                                                         19                                                   Las Vegas, NV 89130

                                                         20                                                   Attorneys for Plaintiff
                                                                                                              Natalia Ruisi
                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28                                                    8
                                                              Case 2:20-cv-01544-JCM-VCF Document 14 Filed 11/17/20 Page 9 of 9



                                                          1                                 CERTIFICATE OF SERVICE
                                                          2          The undersigned hereby certifies that on the date indicated below, a copy of the MOTION
                                                          3   FOR LEAVE TO AMEND COMPLAINT TO ADD AS DEFENDANTS ARAMARK
                                                          4   CAMPUS, LLC, ARAMARK EDUCATIONAL GROUP, LLC, ARAMARK EDUCATIONAL

                                                          5   SERVICE, LLC, ARAMARK SPORTS AND ENTERTAINMENT GROUP, LLC, AND
                                                              ARAMARK SERVICES, INC., was served on the following as indicated:
                                                          6

                                                          7   All Parties Registered
                                                              Through the CM/ECF system.
                                                          8

                                                          9   Dated this 17th day of November 2020.
                                                                                                                       /s/ Victoria L. Neal
                                                         10                                                     Victoria L. Neal, Esq.
                                                                                                                An employee of KEMP & KEMP, Attorneys
                                                         11                                                     at Law
                                                         12
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                    7435 W. Azure Drive, Suite 110
                     LAS VEGAS, NEVADA 89130
KEMP & KEMP




                                                         14
                         ATTORNEYS AT LAW




                                                         15

                                                         16

                                                         17

                                                         18
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28                                                 9
